NOT FOR PUBLICATION
                            File Name: 08a0237n.06
                               Filed: May 5, 2008

                                   No. 07-5684

                   UNITED STATES COURT OF APPEALS
                        FOR THE SIXTH CIRCUIT


HAROLD BROOKS LEASURE, JR.,              )
                                         )
      Plaintiff - Appellant,             )
                                         )
v.                                       )   ON APPEAL FROM THE UNITED
                                         )   STATES DISTRICT COURT FOR
AA ADVANTAGE FORWARDERS,                 )   THE WESTERN DISTRICT OF
et al.,                                  )   KENTUCKY
                                         )
      Defendants - Appellees.            )
                                         )


Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.

      PER CURIAM. Harold Brooks Leasure, Jr. brought a civil RICO suit

against eleven businesses and six individuals, alleging that they comprised and

controlled a RICO enterprise that fraudulently stole Leasure’s businesses. The

district court granted summary judgment to the defendants on several independent

grounds, including an absence of proximate cause. Reviewing de novo and



      *
        The Honorable Jerome Farris, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
viewing the evidence in the light most favorable to Leasure, Holloway v. Brush,

220 F.3d 767, 772 (6th Cir. 2000), we affirm.

      In June 1999, defendant Coleman American entered into a contract to

purchase several moving and storage businesses owned by Leasure. Shortly

thereafter, Coleman American discovered that a number of the businesses’

accounts receivable were uncollectible. Coleman American brought suit against

Leasure in the Circuit Court of Christian County, Kentucky, arguing that Leasure

misrepresented his businesses’ accounts receivable. Coleman American prevailed

on fraud and breach of contract claims. Leasure then brought this civil RICO suit.

      To sustain a civil RICO action, 18 U.S.C. § 1964(c), the plaintiff must show

that “the alleged violation led directly to the plaintiff’s injuries.” Anza v. Ideal

Steel Supply Corp., 547 U.S. 451, 461 (2006). Leasure asserts that he was injured

because the defendants acquired his businesses by fraud. He also alleges that

defendant Coleman American brought a fraudulent lawsuit against him in state

court and argues, somewhat inconsistently, that (1) Coleman American’s lawsuit

was based on records falsified by Coleman American, and (2) that Coleman

American knew that Leasure had miscalculated the accounts receivable before it

purchased the businesses, but purchased the businesses anyway so that it could

exact a large money judgment from Leasure.

                                           2
      The only record evidence that Leasure cites to support this theory is a

statement made by Richard Cundith, Coleman American’s accountant. During the

state court proceeding, Cundith testified that he advised Coleman American

against purchasing Leasure’s businesses because the businesses had no formal set

of records. Though this might show that the defendants were aware that some of

Leasure’s representations might have been inaccurate, it does not support an

inference that the defendants knew that some of Leasure’s accounts receivable

would be uncollectible.

      Leasure also suggests that the short time frame between the sale and the

filing of Coleman American’s state lawsuit shows that the defendants knew about

the inaccuracies in Leasure’s disclosures before the sale. Nothing supports this

inference. To the contrary, the record shows that Coleman American only

discovered the inaccuracies after it purchased Leasure’s businesses and

unsuccessfully attempted to collect on certain accounts.

      AFFIRMED.




                                         3